United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2811
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Marvin Ford,                            *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                        *
                                   ___________

                             Submitted: April 9, 2007
                                Filed: September 21, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and SHEPHERD, Circuit Judges.
                        ___________

PER CURIAM.

      A jury convicted Marvin Ford of possession with intent to distribute more than
five grams of cocaine base, in violation of 21 U.S.C. § 841. Ford appeals the
conviction, and we affirm.

                                         I.

     On April 22, 2005, St. Louis police executed a search warrant at Ford’s home.
To enhance the security of the raid, police enticed Ford to leave the apartment by
pretending that an undercover police vehicle had crashed into Ford’s parked car.
When Ford came out of the house to discuss the apparent accident, he left a marijuana
cigarette behind his ear. An officer arrested Ford for possession of marijuana, and a
search incident to the arrest revealed a small amount of crack cocaine on his person.

      The officers proceeded into the house to execute the search warrant. They
found a box of sandwich bags, a scale, and numerous sandwich bags wrapped in duct
tape. One bag in Ford’s bedroom, wrapped in duct tape and aluminum foil, contained
8.45 grams of cocaine base.

       At trial, the district court1 admitted evidence of a prior conviction that Ford
sustained for possession with intent to distribute cocaine base. The jury ultimately
convicted Ford of possession with intent to distribute more than five grams of cocaine
base. On appeal, Ford challenges the district court’s decision to admit the prior
conviction. He also contends that there was insufficient evidence to support the
verdict.

                                          II.

        We review the admissibility of evidence of prior crimes for abuse of discretion.
United States v. Voegtlin, 437 F.3d 741, 745 (8th Cir. 2006). Evidence of prior bad
acts is not admissible merely to show a defendant’s propensity for unlawful behavior,
but such evidence may be received for the limited purpose of showing knowledge or
intent, or for other purposes enumerated in Federal Rule of Evidence 404(b). A prior
conviction for possession with intent to distribute drugs “is admissible to show such
things as knowledge and intent of a defendant charged with a crime in which intent




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                          -2-
to distribute drugs is an element.” United States v. Logan, 121 F.3d 1172, 1178 (8th
Cir. 1997).

       At trial, the government was required to prove beyond a reasonable doubt that
Ford knowingly possessed cocaine base and intended to distribute it. United States
v. Jara, 474 F.3d 1018, 1021 (8th Cir. 2007). Ford’s prior conviction was relevant to
show that Ford knew the substance he possessed was cocaine base, and that Ford
intended to distribute the substance. See United States v. Bryson, 110 F.3d 575, 583
(8th Cir. 1997). We have held repeatedly that such convictions are properly admitted
to prove knowledge and intent. See United States v. Jackson, 278 F.3d 769, 771 (8th
Cir. 2002); United States v. Johnson, 318 F.3d 821, 823 (8th Cir. 2003); United States
v. Foster, 344 F.3d 799, 801 (8th Cir. 2003). Thus, the district court did not abuse its
discretion in admitting evidence of Ford’s prior conviction for possession with intent
to distribute cocaine base.

       Ford also challenges the sufficiency of the government’s evidence against him.
Ford asserts that the government did not introduce sufficient evidence that he intended
to distribute the cocaine base found in his bedroom. “In reviewing for sufficiency of
the evidence, we view the evidence in the light most favorable to the verdict, and we
will overturn a conviction only if no reasonable jury could have concluded that the
defendant was guilty beyond a reasonable doubt on each essential element of the
charge.” United States v. Kenyon, 481 F.3d 1054, 1067 (8th Cir. 2007) (internal
quotation omitted).

       We conclude that the evidence was sufficient to support a reasonable inference
that Ford knowingly possessed cocaine base with intent to distribute it. The discovery
of a bag containing cocaine base in Ford’s bedroom, an area over which he had
dominion and control, supports an inference that Ford knowingly possessed the
controlled substance. Ford’s prior conviction for possessing cocaine base strengthens
the inference that he knew the substance was cocaine base.

                                          -3-
        On the issue of intent, the prosecution presented the testimony of an expert
witness, James McHugh of the Drug Enforcement Administration. McHugh testified
that the amount of cocaine base discovered under Ford’s mattress amounted to more
than eighty doses for personal use. He opined that 8.45 grams was “more typical of
someone that’s not keeping it for personal use but preparing it for distribution.” (T.
Tr. II, at 16). By presenting proof that police found a scale and numerous sandwich
bags in Ford’s residence, the prosecution bolstered McHugh’s testimony with
circumstantial evidence that Ford was involved in the resale of drugs. Intent to
distribute the drugs may be inferred solely from the possession of large quantities of
narcotics, United States v. Oleson, 310 F.3d 1085, 1089 (8th Cir. 2002), and the
presence of packaging materials and a scale strengthens the inference. Id.
Accordingly, we conclude that there was sufficient evidence to support the verdict.

                                  *       *       *

      For the foregoing reasons, the judgment of the district court is affirmed.
                      ______________________________




                                         -4-